Exhibit 99.1 © 2010 RRsat Global Communications Network Ltd. All rights reserved. 1 March 2010 © 2010 RRsat Global Communications Network Ltd. All rights reserved. 2 Safe Harbor Statement Please note that this presentation and discussion will contain forward-looking statements based upon current expectations that involve risks and uncertainties, such as our plans, objectives and intentions.Such forward- looking statements involve known and unknown risks, uncertainties and other factors some of which are beyond the Company’s control, are difficult to predict and may cause actual results to differ materially from those expressed or implied by such forward-looking statements.You should not place undue reliance on any forward-looking statement, each of which applies only as of the date we make it.In evaluating these statements, you should specifically consider various factors, including the risks outlined under “Risk Factors” in our 2009 20-F filed with the SEC.No assurance can be given that any of such estimates or statements will be realized and it is likely that actual results will differ materially from those contemplated by such forward-looking statements.
